DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 states the term: “when an insurance is applicable to the specifics of a manipulation…” It is unclear what applicant intends by the term in this context. The term insurance is typically understood as a protection against a potential risk. While an applicant can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning in such a situation the written description must clearly redefine a claim term so as to put one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term1. Applicant’s written description does not clearly define the term “insurance” or provide any further context. Applicant states on page 30: “In this situation, for example, regarding manipulations using a surgery assistance robot, an insurance is applicable to "thoracoscopic surgery on a malignant mediastinal tumor", "thoracoscopic surgery on a benign mediastinal tumor"…, and the like.” However, what the insurance applies to does not define the insurance. For examination purposes, “insurance” will be understood as a notification or indication of a potential risk. Appropriate correction is required. 

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 6, 7 and 9 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dempsey (US 20120165652 A1).

Claim 1: A medical image diagnosis apparatus (Abstract: “A surgical guidance system”) comprising processing circuitry (Abstract: “…control unit…”) configured to: 
obtain operation information used for putting a surgery assistance robot into motion (Abstract: “A control unit receives the real-time image data and the surgical plan...”) , the surgery assistance robot holding a medical tool to be inserted into a body of a subject and being configured to move the medical tool (See 15 – Robot 250 holding a surgical tool and [00128]: “…a surgical tool…”); 
estimate a position of the medical tool with respect to a surrounding site expected after the medical tool is moved, on a basis of a positional relationship between the medical tool inside the body of the subject and the surrounding site as well as the operation information ([0120]: “…The real-time imaging can then be monitored by computerized control unit 230, which can continually analyze the imaging data in real time, determine if there are risks or deviations from the surgical plan, and if so, issue appropriate warnings or alerts to the surgeon and/or other personnel via the alert unit 270” – the position of the tool must be estimated from real time images to determine if the tool is deviating from the surgical plan); and 
control the motion of the surgery assistance robot on a basis of a result of the estimation ([0133]: “As discussed above, the feedback can include alerts based on a surgical plan input via the planning interface 235. The feedback can also include data used to control a surgical path of the robotic device 250”).

Claim 2: wherein the processing circuitry is configured to estimate a contact state between the surrounding site and the medical tool expected after the medical tool is moved ([0126]: “In this example, the surgical guidance system 200 would monitor the surgery in real time and issue alerts if the surgeon nears the artery or the bowel, or if the surgeon is at or near the limit of the amount of kidney to be removed” – the contact state represents how close the tool is in contact to the artery or the bowel. Also as images are occurring in real time and feedback is being given in real time, the alerts to the location of the medical tool are based on when the tool is moved in real time), and control the motion of the surgery assistance robot on the basis of a result of the estimation ([0133]: “As discussed above, the feedback can include alerts based on a surgical plan input via the planning interface 235. The feedback can also include data used to control a surgical path of the robotic device 250”).

Claim 3: wherein the processing circuitry is configured to judge whether or not the medical tool will come into contact with the surrounding site after the medical tool is moved ([0126]: “In this example, the surgical guidance system 200 would monitor the surgery in real time and issue alerts if the surgeon nears the artery or the bowel, or if the surgeon is at or near the limit of the amount of kidney to be removed”) , and 
when having determined that the medical tool would come into contact with the surrounding site, control the motion of the surgery assistance robot so as to avoid the contact of the medical tool with the surrounding site ([0133]: “As discussed above, the feedback can include alerts based on a surgical plan input via the planning interface 235. The feedback can also include data used to control a surgical path of the robotic device 250”). 

Claim 6: wherein the processing circuitry is configured to obtain the positional relationship on a basis of a three-dimensional model indicating the medical tool and a site inside the body of the subject ([0029]: “In some IGS systems, the probe location can be displayed over patient anatomy, where patient anatomy is displayed as three orthogonal, planar image slices on a workstation-based 3D imaging system” – the probe location serves as the positional relationship).

Claim 7: wherein the processing circuitry is configured to generate the three-dimensional model on a basis of medical image data acquired from the subject and data related to the medical tool ([0029]: “In some IGS systems, the probe location can be displayed over patient anatomy, where patient anatomy is displayed as three orthogonal, planar image slices on a workstation-based 3D imaging system” – the patient anatomy with the probe location images serve as the 3D model). 

Claim 9: wherein the processing circuitry is configured to obtain the positional relationship at least at each of times when a posture of the subject is fixed ([0007]: “Surgery can include…incision, resection, ligation, grafting…” – it is known to one having ordinary skill in the art that surgery involves the subject in a fixed position), when a space is formed in an abdominal cavity ([0007]: “Surgery can include, but is not limited to, any one or more of the following procedures: [0008] Incision--puncturing or cutting into an organ, tumor, or other tissue.”), and before and after a site is removed, during surgery ([0007]: “Surgery can include, but is not limited to, any one or more of the following procedures… [0008] Incision--puncturing or cutting into an organ, tumor, or other tissue. [0009] Excision--cutting out an organ, tumor, or other tissue”).

Claim 10: wherein, as the operation information, the processing circuitry is configured to obtain a moving amount of the medical tool based on an operation performed by a practitioner who operates the surgery assistance robot ([0124]: “The surgical plan thus will preferably include parameters that should be monitored by the system 200 during the surgical procedure. The parameters can vary depending on several factors, and can include threshold values that, if satisfied, can cause the system 200 to issue an alert via the alert unit 270” – The broadest reasonable interpretation of the term “moving amount” is the amount that the medical tool moves. The deviations from the surgical plan require determining a motion of the tool such that the computer can determine if the tool has moved too close to an organ so the determination of the amount of motion of the tool from the real time images is implied). 

Claim 11: wherein, as the operation information, the processing circuitry is configured to obtain a moving amount of the medical tool included in a treatment plan for the subject ([0124]: “The surgical plan thus will preferably include parameters that should be monitored by the system 200 during the surgical procedure. The parameters can vary depending on several factors, and can include threshold values that, if satisfied, can cause the system 200 to issue an alert via the alert unit 270” and [0125]: “For example, using the planning interface 235, the surgeon can define segmented anatomy for protection, resection, anastomosis, etc. The MRI unit 210 and image processing unit 220 can produce high-quality planning scans that are displayed by the planning interface 235. A clinician can interact with the planning scans using the planning interface 235 to create a plan for segmenting anatomy, set targets for excision, plan an anastomosis procedure, or any of many other known surgical procedures” – The broadest reasonable interpretation of the term “moving amount” is the amount that the medical tool moves. As the treatment plans for surgeries require planning a route and the control unit determines the movement of the probe based on real time images to make sure that the tool is in line with the plan and alert the user if it is not).

Claim 12: wherein the processing circuitry is configured to correct the treatment plan, when controlling the motion of the surgery assistance robot so as to avoid contact of the medical tool with the surrounding site ([0126]: “All of this information can then become part of the surgical plan that will be monitored by the surgical guidance system 200 during the surgery. In this example, the surgical guidance system 200 would monitor the surgery in real time and issue alerts if the surgeon nears the artery or the bowel, or if the surgeon is at or near the limit of the amount of kidney to be removed. The surgical guidance system 200 can also watch for other conditions, such as pooling blood, irregular heart beating, or irregular breathing” – As the surgical system monitors the surgery and issues alerts to avoid any punctures the alerts serve as updates to the surgical plan as they serve to provide updates on the movement plan).

Claim 13: wherein the processing circuitry is configured to cause display information indicating a control state of the surgery assistance robot to be displayed ([0126]: “In this example, the surgical guidance system 200 would monitor the surgery in real time and issue alerts if the surgeon nears the artery or the bowel, or if the surgeon is at or near the limit of the amount of kidney to be removed” and [0130]: “In some embodiments, the alert unit can include display means for continuously displaying images based on image data generated by the MRI unit 210 and image processing unit 220, thereby allowing the surgeon or other personnel to monitor the progress of the surgical procedure”).

Claim 14: wherein the processing circuitry is further configured to obtain manipulation information for the subject ([0046]: “For dealing with intra-fraction organ motion, MRI is highly favorable due to the fact that it is fast enough to track patient motions in real-time, has an easily adjustable and orientable field of view” – the organ motion is the manipulation information of the subject), 
when an insurance is applicable to specifics of a manipulation indicated in the manipulation information, control the motion of the surgery assistance robot on a basis of the result of the estimation ([0120]: “…The real-time imaging can then be monitored by computerized control unit 230, which can continually analyze the imaging data in real time, determine if there are risks or deviations from the surgical plan, and if so, issue appropriate warnings or alerts to the surgeon and/or other personnel via the alert unit 270” – the insurance is the risk /deviations and [0133]: “As discussed above, the feedback can include alerts based on a surgical plan input via the planning interface 235. The feedback can also include data used to control a surgical path of the robotic device 250”), and 
when the insurance is not applicable to the specifics of the manipulation indicated in the manipulation information, control the motion of the surgery assistance robot in accordance with the operation information ([0072]: “… generating a surgical plan based at least in part on pre-surgical images and input information regarding surgical parameters for a surgical procedure; monitoring the image data for conditions included in the surgical parameters of the surgical plan” – when risk/deviations does not divert the plan, the surgical plan (operation information) is followed).

Claim 15: A surgery assistance robot apparatus ([0062]: “The surgical guidance system can further comprise a tracking unit for tracking a surgical robotic device…”) comprising: 
an arm configured to hold a medical tool to be inserted into a body of a subject and to move the medical tool (See Fig. 15 displaying a robotic arm on robotic system 250); and 
a processing circuitry configured to estimate a position of the medical tool with respect to a surrounding site expected after the medical tool is moved, on a basis of a positional relationship between the medical tool inside the body of the subject and the surrounding site as well as operation information used for putting the arm into motion ([0120]: “…The real-time imaging can then be monitored by computerized control unit 230, which can continually analyze the imaging data in real time, determine if there are risks or deviations from the surgical plan, and if so, issue appropriate warnings or alerts to the surgeon and/or other personnel via the alert unit 270”); and 
control the motion of the arm on a basis of a result of the estimation ([0133]: “As discussed above, the feedback can include alerts based on a surgical plan input via the planning interface 235. The feedback can also include data used to control a surgical path of the robotic device 250”).

Claim 16: A surgery assistance robot controlling apparatus comprising a processing circuitry (Abstract: “…control unit…”) configured to 
obtain operation information used for putting a surgery assistance robot into motion, the surgery assistance robot holding a medical tool to be inserted into a body of a subject and being configured to move the medical tool (Abstract: “A control unit receives the real-time image data and the surgical plan...” and see 15 – Robot 250 holding a surgical tool and [00128]: “…a surgical tool…”);  
estimate a position of the medical tool with respect to a surrounding site expected after the medical tool is moved, on a basis of a positional relationship between the medical tool inside the body of the subject and the surrounding site as well as the operation information ([0120]: “…The real-time imaging can then be monitored by computerized control unit 230, which can continually analyze the imaging data in real time, determine if there are risks or deviations from the surgical plan, and if so, issue appropriate warnings or alerts to the surgeon and/or other personnel via the alert unit 270”); and 
control the motion of the surgery assistance robot on a basis of a result of the estimation ([0133]: “As discussed above, the feedback can include alerts based on a surgical plan input via the planning interface 235. The feedback can also include data used to control a surgical path of the robotic device 250”).

Claim 17: A controlling method  ([0003]: “The present disclosure relates to medical systems and methods”) comprising: 
obtaining operation information used for putting a surgery assistance robot into motion, the surgery assistance robot holding a medical tool to be inserted into a body of a subject and being configured to move the medical tool (Abstract: “A control unit receives the real-time image data and the surgical plan...” and see 15 – Robot 250 holding a surgical tool and [00128]: “…a surgical tool…”);  ; 
estimating a position of the medical tool with respect to a surrounding site expected after the medical tool is moved, on a basis of a positional relationship between the medical tool inside the body of the subject and the surrounding site as well as the operation information ([0120]: “…The real-time imaging can then be monitored by computerized control unit 230, which can continually analyze the imaging data in real time, determine if there are risks or deviations from the surgical plan, and if so, issue appropriate warnings or alerts to the surgeon and/or other personnel via the alert unit 270”); and 
controlling the motion of the surgery assistance robot on a basis of a result of the estimation ([0133]: “As discussed above, the feedback can include alerts based on a surgical plan input via the planning interface 235. The feedback can also include data used to control a surgical path of the robotic device 250”). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 are 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (US 20120165652 A1) in view of Simi et al. (US 11311348 B2).

Claim 4: Dempsey teaches a threshold being used to a control the control the motion of the surgery assistance robot so as to avoid the contact of the medical tool with the surrounding site ([0124]: “The parameters can vary depending on several factors, and can include threshold values that, if satisfied, can cause the system 200 to issue an alert via the alert unit 270”).
Dempsey does not teach wherein the processing circuitry is configured to estimate pressure to be applied when the medical tool comes into contact with the surrounding site, and when having determined that the estimated pressure exceeds a predetermined threshold value.
However Simi, in the same field of robotic manipulation devices teaches wherein the processing circuitry is configured to estimate pressure to be applied when the medical tool comes into contact with the surrounding site (Column 11, 15 – 20: “According to a preferred embodiment, said at least one sensor 71 is a pressure sensor. According to a preferred embodiment, said at least one sensor 71 is a resistive, thin film pressure sensor”) , and when having determined that the estimated pressure exceeds a predetermined threshold value (Column 11: Lines 57 – 67: “According to an embodiment, when the contact force between said pushing device 53 and said transmission device 54 is equal to or greater than a predefined contact force threshold value, said at least one sensor 71 sends a sensor signal to said control unit 4”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Dempsey in view of Simi for the known reason that the force used by the robotic system is not too excessive in order to avoid organ puncture. 

Claim 5: Dempsey teaches wherein the predetermined threshold value is set on a basis of one or both of a type of the medical tool and a state of the medical tool ([0128]: “…aid the surgeon in performing a safe and successful surgical procedure by alerting the surgeon or other personnel in the event that one or more alert threshold values has been met or exceeded (e.g., a surgical tool is at or near a defined margin)”)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dempsey (US 20120165652 A1) in view of Bono et al. (US 20200138544 A1).

Claim 8: Dempsey teaches claim 1 substantially as claimed.
Dempsey does not teach wherein the processing circuitry is configured to obtain the positional relationship on a basis of the medical tool and feature points of a site inside the body of the subject.
However, Bono in the same field of robotic imaging teaches wherein the processing circuitry is configured to obtain the positional relationship on a basis of the medical tool and feature points of a site inside the body of the subject ([0019]: “Controllers 70 are well known in the art, and often use fiducial points to determine locations for the surgical tool to perform a desired surgical task on a designated portion of a patient.”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Dempsey in view of Bono for the known and well understood reason that fiducial markers are commonly used in the art in order to mark locations for surgery such that the surgical path is adhered to, as taught in Bono.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041. The examiner can normally be reached M-T: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMPSON can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(a)(iii) in reference to Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990)